Citation Nr: 1530593	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for spondylolysis of L5 (lumbar spine disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability).

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability).

4.  Entitlement to service connection a right wrist disorder.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from October 2000 to February 2003.  This matter comes to the Board of Veterans' Appeals (Board) on Appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was previously represented by attorney J. Michael Woods.  In a July 2014 letter, the attorney withdrew his representation.  The attorney stated that he had notified the Veteran of his action and he provided good cause by informing VA that the Veteran had failed to cooperate with the proper preparation and presentation of the appeal.  As a result, the attorney's withdrawal was in compliance with 38 C.F.R. § 20.608(b)(2) (2014).  The Veteran has not objected to his attorney's withdrawal of representation.  Since the attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented before the Board in his appeal.

The record shows that the Veteran raised a claim for a total rating based on individual unemployability (TDIU) in August 2011.  However, during the pendency of this appeal, a December 2011 rating decision denied the Veteran's claim for TDIU and the Veteran did not appeal this determination.  Thereafter, the Veteran and the evidence of record have not raised the issue of employability.  Consequently, the Board finds that a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) is not raised.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of VBMS reveals a June 2014 letter from the Veteran's previous representative.  Virtual VA contains VA treatment records dated from July 2010 to January 2013; however, these records were considered by the RO in the September 2013 statement of the case.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's lumbar spine and bilateral knee disabilities, remand is required to provide adequate examinations.  The Veteran was last provided with VA examinations for his spondylolysis and bilateral knee disabilities in July 2010.  Once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examination reports did not discuss whether there was any functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  They also did not address where pain started upon range of motion testing.  Therefore, the Board finds that the July 2010 VA examinations are inadequate.  

Second, the records indicate that the Veteran's knee and spine disabilities have worsened since the most recent VA examination in July 2010, five years ago.  VA treatment records document the presence of patellofemoral crepitus, the Veteran's use of a right knee brace, and his report of locking and grinding in the right knee.  However, these symptoms were not recorded in the July 2010 examination.  In addition, a January 2013 VA treatment record noted that the Veteran reported experiencing increased pain in his lower back.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's spondylolysis and bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Third, according to the RO, the Veteran failed to report for VA examinations to assess the severity of his lumbar spine disability that were scheduled in November 2011 and September 2013.  Another examination scheduled for January 2012 was cancelled due to the fact that the Veteran was employed at facility where the examination was to be conducted.  Although there are VA treatment records noting that these examinations were cancelled, no letters notifying the Veteran of these examinations are of record.  The RO also claimed that the Veteran failed to report for a VA examination to evaluate his right and left knee disabilities in November 2011.  The Board again notes that no notification letter for this examination is included in the record.  Moreover, the records only note the cancellation of a general medical VA examination and do not indicate that the RO requested a specific knee examination.  Without any letter or other indication that the Veteran received sufficient notice of these examinations, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  As a result, additional attempts must be made to provide the Veteran with VA examinations to assess the current severity of his lumbar spine and bilateral knee disabilities, including requesting that the Veteran identify a VA Medical Center to which he may report for the examination and providing adequate notice of the date, time, and location of the VA examination.  All efforts must be documented for the claims file.

A remand is also required for the Veteran's service connection claim for a right wrist disorder.  The Veteran was afforded a VA examination in connection with his claim in July 2010.  The examiner concluded that the Veteran had right wrist pain of unknown etiology and a possible diagnosis of pre-dynamic scapholunate insufficiency.  However, no definitive diagnosis was provided.  As no diagnosis was made on examination, the examiner did not provide an opinion.  Subsequently, a July 2011 VA treatment record indicates that the Veteran may now have a diagnosis of arthritis in his right wrist.  Consequently, the Board finds that an examination is necessary to determine the nature and etiology of the Veteran's claimed right wrist disorder. 

It also appears that the Veteran may continue to receive ongoing treatment from the Tennessee Valley Healthcare System.  While this claim is on remand, all outstanding VA treatment records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a list of accredited veterans service organizations, information about how to contact those organizations, information for how to contact his state's veterans department, and a VA Form 21-22, Appointment of Veterans Service Organizations as Claimant's Representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Tennessee Valley Healthcare System dated since January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records not yet associated with the claims file.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the Veteran and afford him the opportunity to identify a VA Medical center he is able to attend for an examination.  All efforts made in this regard should be documented in the claims file.

5.  For each examination listed below, notify the Veteran of the date, time, and location for the examination.  This VA examination notices should be given at least 30 days in advance of the scheduled examinations to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impede his ability to appear for an examination.  A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After all records are associated with the claims file, schedule the Veteran for a VA examination to assess the current severity and manifestations of his lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQ) form must be utilized.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

7.  After all records are associated with the claims file, schedule the Veteran for a VA examination to assess the current severity and manifestations of his right and left knee disabilities.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The appropriate DBQ form must be utilized.

8.  After all records are associated with the claims file, schedule the Veteran for a VA examination to assess the etiology of his claimed right wrist disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed. 

The examiner must clearly identify all currently diagnosed right wrist disorders.  If a diagnosis for a right wrist disorder is not made, the examiner should explain why the Veteran does not meet the criteria for a diagnosis.

For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current right wrist disorder had its onset in, or is otherwise related to the Veteran's active service, including any symptomatology therein.

In rendering an opinion, the examiner must address the following:  1) the August 2001 service treatment record (STR) documenting the Veteran's complaints of right wrist pain that was activity related; 2) the August 27, 2001 STR assessment that the Veteran had a probable tendon sheath cyst; 3) the August 31, 2001 STR assessment of right wrist pain of questionable etiology; 4) the January 2002 STR statement of pre-dynamic instability of the right scapholunate; 5) the January 2003 STR that noted that the Veteran had intermittent wrist pain, but it was not considered disabling; 6) the July 2010 record from the Tennessee Orthopedic Alliance indicating episodic right wrist pain that was consistent with inflammation; 7) the July 2010 VA examiner's statement that the Veteran had right wrist pain of unknown etiology and a possible diagnosis of pre-dynamic scapholunate insufficiency; and 8) the July 2011 VA treatment record that diagnosed arthritis after conducting an examination of his right wrist.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

